ANODE HAVING HIGH TOP LAYER SPHERICITY
DETAILED ACTION

Remarks
Applicant’s amendments and arguments filed May 26, 2022 have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-3, 9-11, 17-19, 21-22 and 25-28 are pending, wherein claims 1, 9, 17, 26 and 28 are amended, claims 17-19 were previously withdrawn. Claims 1-3, 9-11, 21-22 and 25-28 are being examined on the merits in this Office action.

Claim Objections
Claim 28 is objected to because of the following:
The term “comprise” appears missing before “a mixture of …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3, 9-11, 21-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20190296332 A1, hereafter Yao) in view of Ahn et al. (US 20140287316 A1, hereafter Ahn) and Nishida et al. (US 20100112432 A1, hereafter Nishida).
Regarding claim 1, Yao teaches (See Fig. 12 below, for example) an electrode, such as an anode (1204, [0151]) comprising:
a current collector substrate (1208); and
an active material composite (the combination of 1240 and 1242) disposed on the current collector substrate, wherein the active material composite comprises:
a first layer (1240) on and directly contacting the current collector substrate and comprising first active material particles having a first average particle spericity and a first average particle size (See particles in the first layer 1240); and
a second layer (1242) on and directly contacting the first layer and comprising second active material particles having a second average particle sphericity and a second average particle size (See particles in the second layer 1242).

    PNG
    media_image1.png
    582
    444
    media_image1.png
    Greyscale

As to the limitation “the second average particle sphericity is greater than the first average particle sphericity”, see the shape of particles in the second layer 1242 and the shape of particles in the first layer 1240, and estimate their sphericities based on the instant Fig. 4 (copied below). One of ordinary skill in the art would readily appreciate that the second average particle sphericity is greater than the first average particle sphericity. 

    PNG
    media_image2.png
    596
    540
    media_image2.png
    Greyscale

Yao discloses that the first active material particles (1240) may be particles of hard carbon ([0152]), but is silent to graphitic carbon as claimed. However, Ahn discloses that both hard carbon and graphitic carbon can be a first active material of an anode ([0024]), and thus they are functional equivalents. It would have been obvious to one of ordinary skill in the art to employ graphitic carbon as an alternative to the hard carbon of Yao to be the first active material of Yao, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Yao discloses that the second active material particles (1242) may be particles of graphitic carbon ([0152]), but is silent to mesocarbon microbead graphite as claimed. However, Nisida discloses that both graphitic carbon and mesocarbon microbead graphite are functional equivalents as an anode material and they can cause good potential flatness and a low average discharge potential ([0087]). It would have been obvious to one of ordinary skill in the art to employ mesocarbon microbead graphite as an alternative to the graphitic carbon of Yao to be the second active material of Yao, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Regarding claim 2, Yao as modified teaches the electrode of claim 1, wherein the second average particle size is greater than the first average particle size (Fig. 12 and [0151]).
Regarding claim 3, Yao as modified teaches the anode of claim 2, but is silent to a specific particle size for “the second average particle size”. However, in a similar electrode architecture, Ahn discloses that a second average particle size may be greater than 15 µm (based on [0026]). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have further modified Yan in view of Yao and Nishida such that the second average particle size is greater than 15 µm, as taught by Ahn, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See MPEP § 2144.07.
Regarding claim 9, Yao teaches (See Fig. 12, for example) an electrode, such as an anode (1204) comprising:
a current collector substrate (1208);
a first active material composite layer (1240) on and directly contacting the current collector substrate (Fig. 12), the first active material composite layer comprising a plurality of first active material particles adhered together by a first binder (See, at least, [0004], [0005], [0174], [0190], Fig. 12), the first active material particles having a first average particle sphericity (See particles in the first layer 1240); and
a second active material composite layer (1242) on and directly contacting the first active material composite layer (Fig. 12), the second active material composite layer comprising a plurality of second active material particles adhered together by a second binder (See, at least, [0055], [0146], Fig. 12), the plurality of second active material particles having a second average particle sphericity (See particles in the second layer 1242).

    PNG
    media_image1.png
    582
    444
    media_image1.png
    Greyscale

As to the limitation “the second average particle sphericity is greater than the first average particle sphericity”, see the shape of particles in the second layer 1242 and the shape of particles in the first layer 1240 and estimate their sphericities based on the instant Fig. 4 (copied below). One of ordinary skill in the art would readily appreciate that the second average particle sphericity is greater than the first average particle sphericity.

    PNG
    media_image2.png
    596
    540
    media_image2.png
    Greyscale

Yao discloses that the first active material particles (1240) may be particles of hard carbon ([0152]), but is silent to graphitic carbon as claimed. However, Ahn discloses that both hard carbon and graphitic carbon can be a first active material of an anode ([0024]), and thus they are functional equivalents. It would have been obvious to one of ordinary skill in the art to employ graphitic carbon as an alternative to the hard carbon of Yao to be the first active material of Yao, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Yao discloses that the second active material particles (1242) may be particles of graphitic carbon ([0152]), but is silent to mesocarbon microbead graphite as claimed. However, Nisida discloses that both graphitic carbon and mesocarbon microbead graphite are functional equivalents as an anode material and they can cause good potential flatness and a low average discharge potential ([0087]). It would have been obvious to one of ordinary skill in the art to employ mesocarbon microbead graphite as an alternative to the graphitic carbon of Yao to be the second active material of Yao, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Regarding claim 10, Yao as modified teaches the electrode of claim 9, wherein the first active material composite layer has a first average particle size (See particles in the first layer 1240), the second active material composite layer has a second average particle size (See particles in the second layer 1242), and the second average particle size is greater than the first average particle size (Fig. 12 and [0151]).
Regarding claim 11, Yao as modified teaches the electrode of claim 10, but is silent to a specific particle size for “the second average particle size”. However, in a similar electrode architecture, Ahn discloses that a second average particle size may be greater than 15 µm (based on [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Yao in view of Ahn and Nishida such that the second average particle size is greater than 15 µm, as taught by Ahn, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07.
Regarding claim 21, Yao as modified teaches the electrode of claim 1, wherein the electrode (e.g., anode) can be calendered so as to form a calendered anode with increased density ([0164], Yao).
Regarding claim 22, Yao as modified teaches the electrode claim 9, wherein the electrode (e.g., anode) can be calendered so as to form a calendered anode with increased density ([0164], Yao).
Regarding claim 25, Yao as modified teaches the electrode claim 1, wherein the electrode is an anode (1204, [0151]).
Regarding claim 26, Yao as modified teaches the electrode claim 1, wherein the second active material particles comprise a mixture of spherical natural graphite and mesocarbon microbead graphite ([0087], Nishida).
Regarding claim 27, Yao as modified teaches the electrode claim 9, wherein the electrode is an anode (1204, [0151]).
Regarding claim 28, Yao as modified teaches the electrode claim 9, wherein the plurality of second active material particles comprise a mixture of spherical natural graphite and mesocarbon microbead graphite ([0087], Nishida).

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.
In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Applicant’s arguments attack individually the Ahn reference or the Nishida reference are not persuasive, since the rejections are based on combinations of references. All the claimed features have been taught by the teachings of the combinations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727